DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed May 14, 2019, claims 1-20 are pending.  

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  System and Method for Multi-Sensor Combination for Indirect Calculation of the Power Output of a Runner. 

Allowable Subject Matter
4.	Claims 1 and 11 and claims 2-10 and 12-20, which depend from claims 1 and 11, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method or system for measuring the power output of a runner, comprising calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory. 
Hoyt et al. (US 5,925,001) discloses a device and method that utilize a predictive mathematical relationship to correlate the time of foot contact with a rigid surface, and the weight of the individual, to calculate the metabolic energy expenditure, but Hoyt does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Gaudet et al. (US 6,052,654) discloses calculation of as user’s metabolic energy expenditure based upon the measured foot contact time of a user, but Gaudet does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Ohlenbusch et al. (US 6,493,652 B1) discloses a foot-mounted unit that accumulates and transmits data to a wrist-mounted unit, where it displays the energy expended by the user during a particular time interval, but Ohlenbusch does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Chan (US 7,643,873 B2) discloses body-worn exercise data apparatus for calculating the user’s energy or calorie consumption from both the heart rate and the speed, but Chan does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Mahmoud (US 10,034,622 B1) discloses an in-shoe monitoring system that detects power data for runners, but Mahmoud does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Noble (US 2008/0288200 A1) discloses a system and method of acquiring and/or processing data to monitor and measure intensity of physical activity, wherein a device is attached to the belt of a runner and  calculates the kinetic energy expenditure of the runner, but Noble does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Molyneux et al. (US 2011/0304497 A1) discloses systems and methods for monitoring player performance during athletic activities, comprising determining a user’s boot kick power, but Molyneux does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Stirling et al. (US 2011/0022349 A1) discloses a system for estimating motion parameters corresponding to a user, comprising estimating power, but Stirling does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Bidargaddi et al. (US 2011/0231101 A1) discloses signal processing of body movement signals for determining body movements, comprising calculating measures of energy or power, but Bidargaddi does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Esser et al. (US 2011/0313705 A1) discloses an apparatus and method for inertial sensing of human center of mass movement in the vertical direction, comprising calculating how much energy a person has used while walking or running, but Esser does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Pease et al. (US 2013/0041617 A1) discloses systems and methods for providing training information to a runner, comprising energy usage monitors, but Pease does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Kulach et al. (US 2013/0178958 A1) discloses a system for determining user performance characteristics, speed, cadence, time energy cost, distance energy cost and acceleration energy cost, but Kulach does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Flaction (US 2014/0277633 A1) discloses an athletic performance monitoring device and method which comprises a user-worn accelerometer to measure acceleration of the using athlete and which uses the acceleration data to provide athletic performance information, wherein the athletic performance information comprises energy consumed, but Flaction does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Mohrman et al. (US 10,744,371 B2) discloses systems and methods for measuring motion of a user (e.g., an athlete) during a physical activity such as bipedal motion, comprising a sensor platform for estimating power expended by a user, but Mohrman does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Folland et al. (US 2017/0279916 A1) discloses systems and methods for monitoring the running technique of a user undertaking a physical activity, comprising the determination of the energy cost of running, but Folland does not disclose, at least, calculating, during the activity of the runner, a slope trajectory from data, buffered for a predetermined number of sampling cycles, from a first sensor that senses the inclination of the runner’s foot and data, buffered for a predetermined number of sampling cycles, from a second sensor that measures a change in elevation, and comprising estimating power based on the slope trajectory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/            Primary Examiner, Art Unit 2689